Citation Nr: 0207023	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently evaluated as noncompensable (zero percent 
disabling).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision by the 
Department of Veterans Affairs' (VA) Regional Office (RO) 
located in New Orleans, Louisiana.

The veteran requested a local RO hearing in his October 1998 
correspondence with the RO.  He later requested a travel 
board hearing before a member of the Board, sitting at the 
RO, which was scheduled in September 2001.  The veteran 
failed to report for his scheduled hearing.  As such, the 
veteran's request for a hearing is considered as withdrawn.  
See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.704(d) (2001).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Hearing loss of the left ear is manifested by an average 
pure tone threshold loss of 63 decibels, and by speech 
recognition of 82 percent in the left ear.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for left ear hearing loss are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating for Hearing Loss in Left Ear

The veteran contends that his service-connected left ear 
hearing loss is more severe than currently evaluated, and 
that an increased evaluation should be assigned.  After a 
review of the evidence, the Board finds that the evidence 
does not support his contention, and that his claim for a 
higher, compensable evaluation should be denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that VA recently amended the regulations 
pertaining to the evaluation of hearing loss.  See 64 Fed. 
Reg. 25,202-210 (1999).  These changes became effective June 
10, 1999.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 Fed. 
Reg. 25,202 (1999).  The frequencies used for the evaluation 
of hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The veteran has already been afforded the hearing 
tests, discussed below, required by the new regulations, and 
these were used by the RO in the evaluation of his claim.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2001).  Examinations 
are to be conducted without the use of hearing aids.  Id.  As 
with the old regulations, to evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

Provided the veteran is not totally deaf in the nonservice-
connected ear, evaluations of defective hearing where only 
one ear is service-connected range from noncompensable to 10 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  See 38 C.F.R. § 
3.383(a)(3), 3.385 (2001).  As with the old regulations, 
Table VI provides for 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).  Table VIa, which assigns auditory acuity levels 
based solely on average puretone decibel loss, is used only 
when the examiner certifies that use of the speech 
discrimination test is inappropriate.  38 C.F.R. § 4.85(c) 
(2001).

Table VIa can also be used when exceptional patterns of 
hearing impairment, defined in 38 C.F.R. § 4.86 (2001), are 
revealed by the record.  Exceptional patterns arise when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
and when the puretone threshold is 30 decibels or less at 
1000 Hertz but 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86 (2001).  In these circumstances, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id.  In the latter case (when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz), that numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

The record shows that entitlement to service connection for 
hearing loss in the left ear was granted, at a noncompensable 
evaluation level, by the RO by means of a rating decision 
dated in July 1970.  The noncompensable evaluation assigned 
by the RO in July 1970 has remained in effect since that 
rating action.

A July 1998 VA audio examination report reflects that the 
veteran's left ear auditory thresholds in the frequencies of 
1000, 2000, 3000, and 4,000 Hertz (Hz) were 25, 75, 75, and 
75, respectively.  This results in an average puretone 
threshold of 63 decibels (dBs).  Speech audiometry testing 
revealed a speech recognition ability of 82 percent in the 
left ear.  The evidence also shows that the veteran is not 
totally deaf in the nonservice-connected right ear.

A VA audiology note, dated in September 1998, shows that the 
veteran was issued hearing aids for both ears and that he was 
a new hearing aid user.  A November 1998 VA audio examination 
report reflects that the veteran's left ear auditory 
thresholds in the frequencies of 1000, 2000, 3000, and 4,000 
Hertz (Hz) were, as in the previously administered VA audio 
examination, 25, 75, 75, and 75, respectively.  This again 
results in an average puretone threshold of 63 decibels 
(dBs).  Speech audiometry testing revealed a speech 
recognition ability of 82 percent in the left ear.  The 
evidence also shows that the veteran is not totally deaf in 
the nonservice-connected right ear.

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
left ear hearing loss is assigned a numeric designation of 
Level IV.  But as the veteran's puretone threshold is less 
than 30 dBs at 1000 Hz and over 70 dBs at 2000 Hz, the Board 
must also determine if the veteran is entitled a higher 
numeric desigantion by application of Table VIa.  See 
38 C.F.R. § 4.86(b) (2001).  By application of Table VIa, the 
veteran's left ear hearing loss is assigned a higher numeric 
designation of Level V.  As specified by 38 C.F.R. § 4.86(b), 
the higher numeric designation is then elevated to the next 
higher numeral, or in this case, from Level V to Level VI.  
The veteran is assigned a numeric designation of Level I for 
his nonservice-connected right ear.  See 4.85(f) (2001).  By 
application the veteran's numeric designations assigned to 
each ear to 38 C.F.R. § 4.85, Table VII, he is entitled to a 
noncompensable (zero percent) disability rating.  As such, 
the Board finds that he is not entitled to a increased 
rating.

The veteran's specifically contended in his October 1998 
correspondence with the RO that his increased hearing loss 
was evinced by his then recent issuance of hearing aids.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The fact that the veteran may wear hearing aids does 
not affect his rating.  38 C.F.R. § 4.85(a) (2001) 
(examinations are conducted without the use of hearing aids); 
38 C.F.R. § 4.86 (1998) (rating schedule makes a proper 
allowance for improvement by hearing aids).  Additionally, 
the evidence clearly weighs against the assignment of a 
compensable evaluation in this case.  The requirements of 
both the old and the new regulations set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  See 38 C.F.R. § 
4.85, Table VII (2001); 38 C.F.R. § 4.87, Table VII (1998).

In his March 1999 Notice of Disagreement, the veteran also 
asserted that his VA examination "was not adequate."  
However, the Board notes that the evidence in this case 
demonstrates that the July 1998 and November 1998 VA audio 
examinations afforded to the veteran were appropriate.  
Furthermore, as stated above, the evaluation of hearing loss 
is a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The July 1998 and November 1998 VA audio 
examinations provided sufficient evidence to apply to the 
schedular criteria and to appropriately evaluate his claim.  
As such, the Board finds that the VA audio examinations 
afforded the veteran in July 1998 and November 1998 were 
adequate.

Finally, the Board notes that the application of the 
extraschedular provision is not warranted in this case.  See 
38 C.F.R. § 3.321(b) (2001).  The evidence does not show that 
the veteran's service-connected disability, or hearing loss 
in the left ear, is in any way exceptional or unusual.  The 
record does not document that he has experienced any marked 
interference with employment or frequent periods of 
hospitalization, as to render the application of the regular 
schedular criteria impractical.

In sum, the Board has considered all pertinent sections of 38 
C.F.R. Parts 3 and 4 as required by the United States Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski when 
rendering this determination.  1 Vet. App. 589 (1991).  
However, the Board finds no basis that supports a compensable 
rating.  Additionally, the preponderance of the evidence is 
against the claim for a compensable evaluation for left ear 
hearing loss; the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 3.102 (2001).

II.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was notified VA's duty to assist in developing his 
claim and the pertinent laws, regulations, and rating 
provisions in connection with his increased rating claim for 
hearing loss in the April 1999 Statement of the Case.  He was 
additionally advised and notified that failing to report for 
his scheduled September 2001 hearing would result in his 
hearing request being considered withdrawn in a letter sent 
to him in August 2001 by the RO.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for psychiatric disorders have been properly developed and 
that all relevant evidence needed for an equitable resolution 
of this issue on appeal have been identified and obtained by 
the RO.  Specifically, the RO sought and obtained the 
veteran's VA medical treatment records.  In addition, the 
veteran was afforded two VA audio examinations in July 1998 
and November 1998.  The Board has not been made aware of any 
additional evidence that is available in connection with this 
appeal, nor is there any indication of any evidence that the 
RO has not obtained and associated with the claims file.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for hearing loss in the left ear is 
denied.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

